Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The following is a Non-Final Office Action.  Claims 1-2, 4-8, 21-33 are pending in this application and have been rejected below.      

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-12-21 has been entered.

Response to Amendments
Applicant’s amendments are acknowledged. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-8, 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-2, 4-8, 21-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Specifically, Claims 1-2, 4-8, 21-33 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea. 
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class.  Based on a facial reading of the claim elements, Claims 1-2, 4-8, 21-33 fall within a statutory class of process, machine, manufacture, or composition of matter.  
With respect to Step 2A Prong One of the framework, the claims recite an abstract idea. Claim 1, 21, and 28 includes limitations reciting functionality that generates an acceptability prediction for a model including limitations that: 
Determine a set of reviewed models…
Performing a clustering operation the set of reviewed models…
Train a neural network with the clustered set of reviewed models…
Generate an acceptability prediction…
Determine…
Include…
Return the acceptability prediction…
which is an abstract idea reasonably categorized as 
mental processes – as the determining steps, clustering, applying, and including can be performed in the human mind (including an observation, evaluation, judgment, opinion). 
and as a mathematical concept as the training a neural network and generating an acceptability prediction involves mathematical relationships, mathematical formulas or equations, mathematical calculations.
Examiner notes everything after “for” and “to” is directed to intended use and given limited patentable weight. 
Similarly, Claims 2 and 4-8, 22-27, and 29-33 further recite calculations and descriptive data and further narrow the abstract idea.  
With respect to Step 2A Prong Two, the claims do not include additional elements that integrate the abstract idea into a practical application. Claim 1, 21, and 28 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include computer readable medium, instructions, device, memory, GUI.  When considered in view of the claim as a whole, Examiner submits that the additional elements are not additional elements that integrate the abstract idea into a practical application because, these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f).  In addition, with respect to the limitation, “receiving a model…” this limitation recites mere data gathering/data exchange and insignificant extrasolution activities which do not provide a practical application to the abstract idea (See MPEP 2106.05(g)).
As a result, Claim 1, 21, and 28 do not include additional elements that would integrate the abstract idea into a practical application under Step 2A Prong Two. 
Claims 2 and 4-8, 22-27, and 29-33 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 1-2, 4-8, 21-33 do not 
With respect to Step 2B of the framework, the claims do not include additional elements amounting to significantly more than the abstract idea. As noted above, claim 1 includes various elements that are not directed to the abstract idea under Step 2A Prong One of the framework. These additional elements include computer readable medium, instructions, device, memory, GUI.  Examiner submits that the additional elements do not amount to significantly more than the abstract idea because these elements are generic computing elements performing generic computing functions and amount to mere instructions to apply the abstract idea on a computer under MPEP 2106.05(f) and/or recite generic computer structure that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry. With respect to the limitation, “receiving a model..”, this limitation is mere data gathering/data exchange and insignificant extrasolution activities which do not provide significantly more to the abstract idea (See MPEP 2106.05(g)).   Further, looking at the additional elements as an ordered combination adds nothing that is not already present when looking at the additional elements individually. As a result, Claim 1, 21, and 28 do not include additional elements amounting to significantly more than the abstract idea under Step 2B. 
As noted above, Claims 2 and 4-8, 22-27, and 29-33 do not include any additional elements beyond those recited with respect to claim 1. As a result, Claims 2 and 4-8, 22-27, and 29-33 do not include additional elements amounting to significantly 
Accordingly, Claims 1-2, 4-8, 21-33 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Response to Arguments
With respect to 101 - Applicant argues:
    PNG
    media_image1.png
    178
    793
    media_image1.png
    Greyscale

Examiner responds these are determinations that can be performed in the human mind. 
     
    PNG
    media_image2.png
    216
    738
    media_image2.png
    Greyscale

Examiner responds the elements for displaying data recite intended use language, however they amount to insignificant extrasolution data gathering/storing/presenting activities to the judicial exception. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, 21, 23-28, and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chipley (2011/0106723) in view of Ghosh (2021/0042667) in view of Andoni (2019/0228312) in view of Ciu (2020/0026538)

Regarding Claim 1, Chipley discloses: 
At least one non-transitory computer-readable medium, comprising a set of instructions that, in response to being executed on a computing device, cause the computing device to: (Figure 16A-C, 0048-0050)
receive a model to be reviewed, (Figure 6-choosing any of the candidate models to associate with a scenario) the model associated with at least one of: a set of input parameters, a model type, or a data profile;  (Figure 6-7, 0037-0039 – model type, variables that may be predicted by a model; variables to which it is sensitive; “all inputs used” “no inputs used” “1 input used”) 
determine a set of reviewed models, comprising approved models and unapproved models, the approved models having been approved by a manager, and the unapproved models having been disapproved by the manager (Abstract,Figure 6-the candidate predictive models selected for the scenario were approved for the by a scenario manager; the other stored models (0031-models data structure) were not approved for the scenario;
each of the reviewed models comprising a respective second set of input parameters, a second model type, and a second data profile; (0031- The models data structure 314 may contain data on each model 310 such as a model name, a model date of creation, a model description, a model input data type, a model output data type, as well as other data).
perform a clustering operation to cluster the set of reviewed models using the respective second sets of input parameters, the second model type and the second data profile; (0004- …records containing one-to-one model links between a scenario and a model associated with the scenario and model records containing one-to-many predictive variable links between a model and one or more variables associated with the model).
generate an acceptability prediction for the model; (0038 - The models may be ranked, as shown at 608, based on a quality metric.  The quality metric may be based on one or more of a number of factors including prior user recommendations, hold-out data testing accuracy, percentage of times data from the model is persisted as a permanent forecast, as well as others.)			
store the acceptability prediction for storage in a non-volatile computer-readable medium; (Figure 3, 031-model data structure 314) 
return the acceptability prediction and an indication as to whether the received model is approved or unapproved for output at a user interface.  (Figure 6, 0038 – display; quality metric; model is a candidate predictive models for the scenario) 
 	Chipley does not explicitly state the manager is a regulatory body. Ghosh, “Adopting a Machine Learning Model…” discloses this limitation (0004- if a model needs regulatory approval before it can be deployed) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chipley’s manager to include Ghosh’s regulatory body, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Chipley does not explicitly state:
train a neural network with the clustered set of reviewed models to predict acceptability of the model; 
generate an acceptability prediction comprising a probability for the received model by processing the received model through the neural network 
(Figure 1A, 0014-0015 – input features (ex. time series data) trains neural network; neural network outputs cluster probabilities for the input features
[0014] Turning now to FIG. 1A, the first neural network 110 may be trained, in an unsupervised fashion, to perform clustering. For example, the first neural network 110 may receive first input data 101. The first input data 101 may be part of a larger data set and may include first features 102, as shown in FIG. 1B. The first features 102 may include continuous features (e.g., real numbers), categorical features (e.g., enumerated values, true/false values, etc.), and/or time-series data. In a particular aspect, enumerated values with more than two possibilities are converted into binary one-hot encoded data. To illustrate, if the possible values for a variable are “cat,” “dog,” or “sheep,” the variable is converted into a 3-bit value where 100 represents “cat,” 010 represents “dog,” and 001 represents “sheep.” In the illustrated example, the first features include n features having values A, B, C, N, where n is an integer greater than zero.
[0015] The first neural network 110 may include an input layer, an output layer, and zero or more hidden layers. The input layer of the first neural network 110 may include n nodes, each of which receives one of the n first features 102 as input. The output layer of the first neural network 110 may include k nodes, where k is an integer greater than zero, and where each of the k nodes represents a unique cluster possibility. In a particular aspect, in response to the first input data 101 being input to the first neural network 110, the neural network 110 generates first output data 103 having k numerical values (one for each of the k output nodes), where each of the numerical values indicates a probability that the first input data 101 is part of (e.g., classified in) a corresponding one of the k clusters, and where the sum of the numerical values is one. In the example of FIG. 1B, the k cluster probabilities in the first output data 103 are denoted p.sub.1 . . . p.sub.k, and the first output data 103 indicates that the first input data 101 is classified into cluster 2 with a probability of (p.sub.2=0.91=91%).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipley’s in view of Ghosh’s training to include Andoni’s neural network training to predict acceptability, “helping indicate a probability that a first input data 101 is part of (e.g., classified in) a corresponding one of the k clusters” (0015) Examiner notes the neural network and probabilities would help further classify Chipley’s models. 
Chipley does not explicitly state: 
Cui,  “Machine Learning Predictions…” discloses: 
determine whether the probability of acceptability for the received model is greater than an acceptability threshold; 2Appl. No. 16/731,516Docket No.: 1988.0266 Response Dated April 12, 2021Examiner: Ross, Scott M. Reply to Office Action of January 11, 2021TC/A.U. 3623 
in response to the determination the probability of acceptability is greater than the acceptability threshold, include the received model as an approved model in the set of review models; 
in response to the determination the probability of acceptability is not greater than the acceptability threshold, include the received model as an unapproved model in the set of review models;
(0027- Evaluation of trained machine learning model(s) may include validating that the trained model(s) perform well (e.g., with a success rate above a predefined threshold), and determining which model(s) perform better under different circumstances. As described, the trained model(s) may be used during VM transfers to predict, based on collected performance information, whether the transfers will succeed or fail, and remediation action(s) taken when the VM transfers are predicted to fail. In one embodiment, evaluation of the trained model(s) includes using the trained model(s) in a number of test VM transfers to predict success/failure and taking remediation action(s) when failure is predicted, as well as determining a success rate of those VM transfers when each of the trained model(s) is used. In such a case, the success rate may be defined as Success Rate =Number of Successful Transfers/Total Number of Transfers. In other embodiments, the success rate may also take into account observations made at the destination data center, such as data delivery rate variation, advertised window size variation, and so on. Through such evaluations, it can be determined how well the trained model(s) perform and which of the trained model(s) perform better under different circumstances. The evaluation results may then be stored and used to select one or more of the trained model(s) to use in making predictions during a later VM transfer, as discussed in greater detail below. Although described herein primarily with respect to evaluating trained model(s) to determine success rates, the evaluation of trained model(s) may also include determining the accuracy of labels output by the trained model(s), compared to the manually-specified labels in a minority of the training data used for validation.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipley’s in view of Ghosh’s in view of Andoni’s acceptability prediction to include Ciu ‘s acceptability threshold and stored evaluations, helping to decide which model(s) to use for later predictions (Ciu, 0027(bottom)). 

Regarding Claim 4, Chipley in view of Ghosh in view of Andoni in view of Ciu discloses: The at least one non-transitory computer-readable medium of claim 1. Chipley does not explicitly state, however, Andoni states: the computing system neural network comprising a convolutional neural network or a recurrent neural network. (See Limitations in Claim 1 Above and  0048(bottom) - In the example of a recurcurrent neural network, a node may have a connection to itself (e.g., the connection data may include the node pair &lt;N1, N1&gt;).)  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipley’s in view of Ghosh in view of Andoni’s in view of Liu’s computing system to include Andoni’s recurrent neural network, using nodes to measure a value, “indicating a probability that a first input data 101 is part of (e.g., classified in) a corresponding one of the k clusters” (0015).

 Regarding Claim 5, Chipley in view of Ghosh in view of Andoni in view of Ciu discloses The at least one non-transitory computer-readable medium of claim 1, the set  (0038 The models may be ranked, as shown at 608, based on a quality metric.The quality metric may be based on actors including prior user recommendations, hold-out data testing accuracy, percentage of times data from the model is persisted as a permanent forecast, as as well as others.)	

Regarding Claim 6, Chipley in view of Ghosh in view of Andoni in view of Ciu discloses The at least one non-transitory computer-readable medium of claim 1, (Figure 6, 0038) While Chipley does not appear to explicitly state: the model comprising one of a: ‘health care’ patient model, a ‘financial customer’ model, a ‘governmental’ model, and a ‘commercial customer’ model, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of model utilized.  Further, the structural elements remain the same regardless of the type of model utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 7, Chipley in view of Ghosh in view of Andoni in view of Ciu discloses The at least one non-transitory computer-readable medium of claim 1, the (Figure 6, 0038) While Chipley does not appear to explicitly discloses: the model comprising a ‘credit decision’ model or a ‘loan eligibility’ model, these differences are only found in the non-functional descriptive material and are not functionally involved in the steps recited nor do they alter the recited structural elements.  The recited method steps would be performed the same regardless of the specific type of model utilized.  Further, the structural elements remain the same regardless of the type of model utilized.  Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP  2106.

Regarding Claim 8, Chipley in view of Ghosh in view of Andoni in view of Ciu discloses The at least one non-transitory computer-readable medium of claim 1 the set of instructions to generate the acceptability prediction by determining a probability of comprehension and approval by the user associated with the model.  (0038 - The quality metric may be based on one or more of a number of factors including prior user recommendations, hold-out data testing accuracy, percentage of times data from the model is persisted as a permanent forecast, as well as others.)	
Chipley does not explicitly state the user is the “regulatory body” 
Ghosh, “Adopting a Machine Learning Model…” discloses this limitation (0004- if a model needs regulatory approval before it can be deployed) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Chipley’s user to include Ghosh’s regulatory body, 

Claims 21, 23-28, and 30-33 stand rejected based on the same citations and rationale as Claims 1 and 4-8. 

Claim 2, 22, and 29 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chipley (2011/0106723) in view of Ghosh in view of Andoni (2019/0228312) in view of Ciu in view of Li (20170169446). 

Regarding Claim 2, Chipley in view of Ghosh in view of Andoni in view of Ciu discloses: The at least one non-transitory computer-readable medium of claim 1, but does not explicitly state: However, Li, in analogous art discloses: the set of instructions to: 
in response to the probability of acceptability being equal to or below the acceptability threshold, produce a set of recommendations to generate a model to be approved, and send the set of recommendations to output at the user interface (Abstract, 0027, 0033, 0037 - not selecting models that do not achieve confidence threshold, selecting from models that achieve confidence threshold;  Abstract – selecting one of the models to forecast demand;  
0027(bottom) -  In some instances, for example, the confidence factor threshold can  be 80%, such that a model being considered would be selected to forecast a future demand of the product when the model achieves a confidence factor based on historic forecasting that is 80% or greater….The confidence factor may be determined as an average of the error factors, a relationship of one or more error factors of the model relative to one or more error factors of one or more other models, a relationship of one or more error factor of a model relative to one or more error factors from an replenishment application, or the like. 0033(bottom) - a model would not be considered as a potential future forecasting model unless a primary error values is less than a primary threshold and/or the secondary error value is less than a secondary threshold. 
0037- …A confidence factor can be determined for at least the selected one of the plurality of different models based on the corresponding error factor and additional error factor.  The selection of the model can include confirming the confidence factor corresponding to the selected model has a predefined 
relationship with a confidence factor threshold. 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Chipley’s in view of Ghosh in view of Andoni’s in view of Ciu’s produced set of recommendations to include Li’s determination that a probability of acceptability is below a threshold, 

Claims 22 and 29 stand rejected based on the same citations and rationale as applied to Claims 2. 


					Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Scott Ross/
Examiner - Art Unit 3623
                                                                                                                                                       /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623